DETAILED ACTION
This action is pursuant to the claims filed on July 30, 2020. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo et al. (hereinafter ‘Cattaneo’, U.S. PGPub. No. 2013/0226272).
In regards to independent claims 1 & 8 and claims 5, 6, 12 & 13, Cattaneo discloses an implantable stent (lattice structure 10 in exemplary Figs. 7a, 7b & 8; the lattice structure forms a stent, [0050]) comprising:
a first strut/a first cell (the proximal electrically conductive region 12 comprising struts that form cells 22 of the lattice 10 in Fig. 7b) and a second strut/a second cell (the distal electrically conductive region 12 of the lattice 10 in Fig. 7b);
a first conductor (the uppermost conductive layer 16 comprising struts that form cells in Fig. 7b corresponding to the proximal electrically conductive region 12 in Fig. 8) and a second conductor (the lowermost conductive layer 16 in Fig. 7b corresponding to the distal electrically conductive region 12 in Fig. 8) 
wherein the first conductor extends along the first strut (the upper most conductive layer 16 of Fig. 8 extends along the first electrically conductive region 12 as shown in Fig. 7b), and wherein the second conductor extends long the first and second struts (the longer lower conductive layer 16 of Fig. 8 extends along both the first and second electrically conductive region 12 and the cells 22 in between as shown in Fig. 7b, thus meeting claims 5, 6, 12 & 13; note that the upper and lower conductive layers 16 are parallel to each other as shown in Fig. 8). 
However, Cattaneo’s embodiment of Figs. 7a, 7b & 8 does not explicitly show a first electrode is an end of the first conductor and a second electrode is an end of the second conductor. In an alternate embodiment, Cattaneo discloses that each end of the first and second conductors may optionally have a widening portion with a conductive cover (21) to form an electrode (10) as shown in Figures 2 and 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Cattaneo and provide widening portion as an electrode at the end of the first and second conductors as further contemplated by Cattaneo so that the widening portions achieve a gentle treatment with relatively low current densities ([0072]). 
In regards to claim 2-4 & 9-11, the Examiner notes that the claim is silent as to the structure for providing the claimed functions. Depending upon how the conductors/supply lines are operatively coupled to a monitoring/stimulating processing unit (which is not claimed), the implantable stent structure is capable of meeting the claimed function of independently or simultaneously transmitting and receiving signals along the first and second conductors. Additionally, other areas of the reference contemplate the electrical arrangement to provide for the functional limitation, see [0013] & [0061]. 
In regards to claim 7, Cattaneo further discloses wherein the first conductor and the second strut are embedded in the first strut and the second strut, respectively (the electrically conductive layers 16 of Fig. 8 are intermediate layer that are affixed to the proximal and/or distal electrically conductive region(s) 12 of the lattice 10 in Fig. 7b). Furthermore, Cattaneo discloses that the second electrode is an exposed portion of the second conductor ([0072]: the cover 21 of the widening region 20 is electrically connected to/integrally part of the conductive layer 16; therefore, in the assembled arrangement, the cover 21 is the exposed portion of the conductive layer 16 since the conductive layer 16 adjacent to the cover 21 is insulated with insulative layer 15).
In regards to independent claim 14 and claims 15-17 & 19-20, Cattaneo discloses a method of recording neural information and/or stimulating neurons of a patient, the method comprising: monitoring a first neural activity via a stent positioned in the patient ([0013] & [0061]), where the stent comprises a first strut, a second strut, a first conductor, and a second conductor (see claim mapping of claim 1 in the rejection above).
However, Cattaneo’s embodiment of Figs. 7a, 7b & 8 does not explicitly show a first electrode is an end of the first conductor and a second electrode is an end of the second conductor. In an alternate embodiment, Cattaneo discloses that each end of the first and second conductors may optionally have a widening portion with a conductive cover (21) to form an electrode (10) as shown in Figures 2 and 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Cattaneo and provide widening portion as an electrode at the end of the first and second conductors as further contemplated by Cattaneo so that the widening portions achieve a gentle treatment with relatively low current densities ([0072]). 
Cattaneo further discloses that different voltages can be applied to the electrodes disposed on the stent ([0061]: the lattice web 11 is formed in such a way that different voltages can be locally applied to them) and that each of the electrodes can be stimulated independently of one another as well as for acquiring nerve activity signals ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the implantable stent of Cattaneo for acquiring neural activities and/or for stimulating a nerve with a desired number of electrodes either independently or simultaneously depending upon the desired clinical need, thereby arriving at the claimed invention. Simultaneously and continuously monitoring and recording neural signals (e.g. first and second neural signals) from all the electrodes independently involves routine skilled in the art and a predictable result of highly spatial signal acquisition would ensue ([0013]). Additionally, it is noted that simultaneously monitoring neural signals from each of the electrodes inherently requires independent data channel as further contemplated by Cattaneo. 
Furthermore, it would have been obvious to one of ordinary skill in the art to monitor neural signals via the first electrode while simultaneously stimulate the nerve using the second electrode. Doing so results in a more precise and accurate neuromodulation treatment since the monitored neural activity provides feedback to a practitioner of the progression of neuromodulation treatment and/or effect of stimulation of the nerve. Note that in this configuration, the signal propagation of the first conductor along the first strut and the rest of the stent/lattice is from the first electrode to a processor for acquiring nerve activity while the signal propagation of the second conductor along the first strut and along the stent/lattice would be from the processor/power source to the second electrode, thus meeting claim 20. 
In regards to claim 18, Cattaneo further discloses a third strut (the third electrically conductive region 12 from the distal-most end of Fig. 7a and adjacent to the left-most conductive region 12 of Fig. 7b), a third connector (the conductive layer 16 terminating at the third strut), and a third electrode (electrode 12 coupled to the conductive layer 16 terminating at the third strut, for rationale, see the rejection of claim 14). Furthermore, as explained in the rejection of claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to continuously and simultaneously record neural activities via all or selected group of the electrodes including the third electrode of Cattaneo as doing so involves routine skilled in the art and a predictable result of highly spatial signal acquisition would ensue ([0013]).
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of U.S. Patent No. 10, 729, 530. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’ 530 claims substantially all the structures of an implantable stent (stent in claim 1) and a method of using the implantable stent having first strut and second strut (see claim 1); first and second conductors (first and second conductive path in claim 1) forming independent data channels (see claim 1); and first and second electrodes (embedded first and second electrodes in claim 3) for transmitting or receiving data/signals independently from the first and second conductors (see claim 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/20/2022